Citation Nr: 0822294	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  That decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran has appealed the 
assignment of the noncompensable rating.  

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient case shown, in accordance with he provisions of 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 20.900(c) (2007).

The claim was remanded via a Board action of May 2007.  The 
purpose of the remand was to have the veteran examined by a 
VA audiologist.  The record indicates that two different 
audiological examinations were scheduled for the veteran but 
he failed to appear at either examination.  The claim has 
since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The most recent VA examination showed that the veteran 
had Level I hearing in the right ear and Level II hearing in 
the left ear.  




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
August 2001 before the issuance of the initial AOJ prior to 
rating decision that granted service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) that 
was issued in March 2004 and the subsequent Supplemental 
Statement of the Case (SSOC) that was issued in April 2008.  
The record also indicates that the Appeals Management Center 
(AMC) provided the veteran with notice in its letter dated 
June 2007.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the Board specifically remanded the 
claim in May 2007 for the purpose of having the veteran 
undergo additional audiological testing.  Two separate 
examinations were scheduled for the veteran but he failed to 
report for either examination.  The record indicates that the 
veteran was notified of his audiological appointment but he 
failed to appear for the examination.  Neither the veteran 
nor his representative has submitted a request for another 
examination nor have they proffered an excuse as to why the 
veteran was unavailable for either scheduled examination.

38 C.F.R. § 3.655 (2007) provides that when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etcetera.  38 C.F.R. § 3.655(a) (2007).

The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  
Unfortunately, it is the veteran who has abrogated his duty 
by failing to report for the most recent scheduled 
examinations.  Such a failure has prevented the VA from 
obtaining the most current findings with respect to his 
hearing loss which might qualify him for a higher rating.  
The Board will, therefore, consider the claim based on the 
evidence previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that proper 
section 5103(a) notice includes notice as to the degree of 
disability aspect of the claim).  With the 
initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, 
notify the claimant that, should service 
connection be awarded, a schedular or 
extraschedular disability rating will be 
determined by applying relevant [DCs] in 
the rating schedule, found in title 38, 
Code of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  Moreover, 
consistent with the statutory and 
regulatory history, that notice must 
provide examples of the types of medical 
and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) 
that are relevant to establishing a 
disability - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing exceptional 
circumstances relating to the disability.

Dingess, 19 Vet. App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, letters to the veteran provided such notice.  
Those letters advised the veteran that he could submit 
evidence showing his service-connected disability had 
increased in severity, and that such evidence might be a 
statement from his doctor or lay statements as to personal 
observations.  He was also asked to provide VA with 
information as to where he had received medical treatment and 
to submit any pertinent evidence in his possession to VA.  He 
was again advised of VA responsibilities in developing his 
claim, and he was also advised how VA determines the 
appropriate disability rating to assign to a service-
connected disability and how VA determines the effective 
date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
veteran's initial service connection claim was adjudicated.  
Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary then has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  In 
order to demonstrate that no prejudice resulted from a notice 
error, the record must demonstrate that, despite the error, 
the adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet. App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative has argued that the failure to 
provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Although the veteran did not present testimony before 
either the Board or an RO hearing officer, he did submit 
additional private medical evidence to support his 
contentions.  There is no reason why the Board should not 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
apply, and, as discussed more fully above, were complied with 
in this case. 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

As reported, the veteran has asked that his bilateral hearing 
loss disability should be assigned a compensable evaluation.  
For references purposes, on the authorized audiological 
evaluation, performed in March 2003, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
40
65
LEFT
35
40
70
90
110

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 76 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 40.0 and for the left ear was 77.5.

The Board notes that there are no other VA audiological 
examinations of record contained in the claims folder.

The veteran has submitted a private audiological examination 
that was accomplished in November 2003.  Specific numeric 
readings of the veteran's hearing levels in decibels were not 
provided on the report.  Moreover, it is unclear from the 
report as to whether any of the speech discrimination scores 
listed was based upon the Maryland CNC method as required by 
VA regulations.  Therefore, the Board is unable to use this 
examination report because it is unable to determine the 
level of acuity in each ear in order to follow the protocol 
established by VA to reach a rating pursuant to the 
evaluation tables.  See 38 C.F.R. Part 4, Diagnostic Code 
6100 (2007).  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2007); 38 C.F.R. § 4.85(b) and (e) (2007).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2007).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
March 2003
I
II

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is as follows:

        March 2003		0 percent

38 C.F.R. § 4.85, Table VII (2007).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2007) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2007), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran does not have, at least 
on VA examination results, four frequencies measured at 55 
decibels or greater, this provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2007), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the veteran has 
not been measured to have hearing loss of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned a 
compensable evaluation.   However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.5 (2007).  
In addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  While it 
is true that the test results from private medical 
examination purportedly show very severe hearing loss, the 
veteran has not availed himself to the VA so that those 
results could be confirmed by a VA audiology examination.  
The Board therefore believes that the VA examination of 2003 
more accurately depicts the veteran's hearing loss.  
Accordingly, the Board concludes that the assignment of a 
compensable evaluation is not supported by the record and an 
increased evaluation is not warranted.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the evidence is against his 
claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss, on appeal from an initial grant of service connection, 
is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


